Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office action is responsive to amendment filed 07/06/2021.
Reasons for Allowance
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a touch display device comprises the first mutual capacitor disposed in the active area and the second mutual capacitor disposed in the non-active area are included, whereby it is possible to prevent deterioration in touch performance. Independent claims 1 and 16 identifies the distinct limitations “the compensation circuit includes a first compensation electrode and a second compensation electrode, the second compensation electrode is connected to the touch drive line, and the first compensation electrode is connected to the touch sensing line through a connection line and overlaps with the second compensation electrode”.
		The closest prior arts Lee et al. (US 2018/0348911 A1), Park et al. (US 2015/0084922 A1), Su et al. (US 2004/0256966 A1) and Oh (US 2018/0033829 A1) all discussed in the Office action dated 05/07/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693